id office uilc cca_2013040910220947 -------------- number release date from ---------------------- sent tuesday april am to ---------------------- cc ------------------- subject fw overpayment question - nondocketed_case my reviewer concurs in my response below sorry it has taken me so long to get back to you another question that came up was when the 6-year statute_of_limitations applicable for substantial omission_of_income is applicable ----------------------- if you have questions about the 6-year statute under sec_6501 you can contact regarding your overpayment question we think you are confusing overpayment with offset under sec_6402 a taxpayer does not have to have a sec_6401 statutory overpayment to have an overpayment lewis v reynolds and revrul_85_67 address overpayment for a particular tax_year the gl school training materials chapter on refunds has a good discussion of lewis v reynolds and overpayments while lewis v reynolds uses the term offset it is talking about whether there is an overpayment_of_tax for a particular tax_year the entire return can be examined to determine the correct liability even where additional liability cannot be assessed under rev_rul expiration of the assessment statute does not preclude the service from keeping payments received within the assessment statute there is no sec_6401 overpayment your question is whether the overpayment for one year can be offset against the liability for another year not whether there is an overpayment the authority to offset an overpayment against other tax_liabilities is under sec_6402 sec_6402 allows offset of an overpayment against a tax_liability of the same taxpayer entitled to the overpayment while liability is not specifically defined it the service's long-standing position that offset is available only against a liability which has been assessed or is shown on a statutory_notice_of_deficiency see eg irs cca no offset against unagreed proposed deficiency without a stat_notice see also revrul_2007_51 can offset against liability shown on statutory_notice_of_deficiency revrul_2007_52 can offset against liability shown on a bankruptcy proof_of_claim if there is a timely overpayment under sec_6402 unless there is another outstanding assessed liability against which it can be offset it must be refunded to the taxpayer let me know if you have any further questions
